Citation Nr: 0113815	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right hip and leg. 

2.  Entitlement to a compensable initial rating for residuals 
of a left ankle fracture. 

3.  Entitlement to a compensable initial rating for residuals 
of a right knee injury. 

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left zygomatic fracture. 

5.  Entitlement to an initial rating in excess of 10 percent 
for chronic low back syndrome with sciatica. 

REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968 and December 1981 to January 1998. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO).  The veteran 
was afforded a hearing before a Hearing Officer at the RO in 
March 1999, and indicated at that time that he did not desire 
a hearing at the RO before a Board Member.  The oral 
statement, when transcribed, represents a "writing" 
withdrawing his request for a hearing before a Board Member 
at the RO.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

In light of the fact that the increased ratings issues are on 
appeal following the initial ratings assigned for these 
disabilities, the issues have been characterized as such on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The issue of entitlement to service connection for residuals 
of an injury to the right hip and leg requires additional 
development, and will be addressed in the remand that follows 
this decision.  




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  The service-connected left ankle disability is manifested 
by tenderness to palpation with no more than slight 
limitation of motion.  

3.  The service-connected right knee disability is manifested 
by pain and tenderness to palpation; no limitation of motion, 
swelling or significant instability in the right knee is 
demonstrated. 

4.  Residuals of the left zygomatic fracture include epiphora 
and burning in the left eye.

5.  The service-connected back disability results in no more 
than slight limitation of motion; moderate intervertebral 
disc syndrome is not shown, and neither spasms nor tenderness 
in the back is objectively demonstrated.   

6.  There are no extraordinary factors associated with the 
service-connected disabilities addressed in this decision 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left 
ankle disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a., Diagnostic 
Code (DC) 5284 (2000). 

2.  The criteria for an initial compensable rating for a 
right knee disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5257 
(2000). 

3.  The criteria for an initial rating in excess of 10 
percent for residuals of a left zygomatic fracture are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, 4.84a, DC 5296-6025 (2000).

4.  The criteria for an initial rating in excess of 10 
percent for chronic low back syndrome with sciatica are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, DC 5292, 5293 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

I.  Left Ankle 

During active duty in April 1989, the veteran sustained 
multiple injuries in an automobile accident.  The injuries 
were said to include post-traumatic degenerative joint 
disease of the left ankle, and service medical records 
reflected complaints of continuing pain in the left ankle 
following the accident.  After service, a February 1998 VA 
examination showed the veteran complaining about pain and 
instability in the left ankle.  The physical examination 
revealed a normal gait pattern.  The range of motion in the 
left ankle was measured to10 degrees of dorsiflexion and 40 
degrees of plantar flexion (full dorsiflexion is to 20 
degrees, and full plantar flexion is to 40 degrees, 
38 C.F.R. § 4.71, Plate II).  Tenderness to palpation over 
the anterior talofibular ligament was elicited.  The veteran 
was able to accomplish a heel and toe walk, and reflexes and 
sensation were intact in the lower extremities.  An X-ray of 
the of the left ankle was negative.   

Based on the above evidence, an April 1998 rating decision 
granted service connection for "status post left ankle 
fracture."  A noncompensable rating was assigned under DC 
5284.  

A compensable (10 percent) rating under DC 5284 requires a 
"moderate" foot injury, and a compensable (10 percent) 
rating under DC 5271 requires "moderate" limitation of 
ankle motion.  Applying these criteria to the clinical 
evidence summarized above, the Board finds that the criteria 
for a compensable rating is not warranted under DCs 5271, 
5284 or any other potentially applicable diagnostic code.  
There are no objective findings in the left ankle which would 
equate with "moderate" foot disability, and the range of 
motion findings in the left ankle are not indicative of more 
than slight limitation of motion.  There are no other 
objective findings warranting entitlement to a compensable 
rating.  This "negative" objective clinical evidence is of 
greater probative value than the subjective "positive" 
evidence represented by the veteran's testimony presented at 
his March 1999 hearing, to include his assertions that there 
is compensable disability in the left ankle due to such 
symptomatology as a "stinging" sensation, tenderness and 
instability.  

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 38 C.F.R. § 4.45 and the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, there is no 
objective evidence of such weakness, fatigability or "flare-
ups" of pain so as to warrant a compensable rating for the 
service-connected left ankle disability.  Finally, the Board 
has considered provisions of 38 C.F.R. § 3.321(b)(1), which 
state that when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected left ankle disability is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

II.  Right Knee

The in-service automobile accident was said to include a soft 
tissue injury to the right leg, and the impression following 
a February 1998 VA examination was "probable meniscus tear 
of the right knee."  The physical examination of the right 
knee at that time revealed full a range of motion as 
described by 38 C.F.R. § 4.71, Plate II.  There was an 
equivocal McMurray's sign on the right with a shooting pain 
in the right knee and leg.  The veteran was able to squat and 
arise but with complaints of pain in the right leg and knee.  
X-rays of the right knee were negative, and the diagnosis was 
possible meniscus tear of the right knee.  Based on this 
evidence, service connection was granted for "status post 
right knee injury" by an April 1998 rating decision.  A 
noncompensable rating was assigned under DC 5257.  A 
compensable (10 percent) rating under DC 5257 requires 
recurrent subluxation or lateral instability that results in 
"slight" disability.  At his March 1999 hearing, the 
veteran testified that due to his right knee disability, he 
is not able to squat.  He also described right knee pain, but 
reported that the knee did not "give way," buckle or "lock 
up."  

Applying the pertinent legal criteria to the evidence above, 
the Board concludes that a compensable rating for the right 
knee is not warranted.  No instability or subluxation has 
been definitively demonstrated by objective evidence, and the 
veteran himself testified that the right knee disorder is not 
accompanied by such symptomatology.  Accordingly, a 
compensable rating is not warranted under DC 5257.  Moreover, 
as no limitation of motion has been objectively demonstrated, 
entitlement to a compensable rating under DC 5260 or DC 5261 
is not warranted.  There is otherwise no objective evidence 
warranting entitlement to a compensable rating under Ratings 
Schedule, or on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  Finally, while the 
testimony with respect to right knee pain has been 
considered, there is no objective clinical evidence 
demonstrating entitlement to a compensable rating pursuant to 
the provisions of 38 C.F.R. §§ 4.40 38 C.F.R. § 4.45 and the 
holding in DeLuca, 8 Vet. App. at 202 (1995).   

III.  Residuals of a Left Zygomatic Fracture 

The in-service automobile accident involved a left 
periorbital contusion, and service connection for a zygomatic 
fracture was granted by the April 1998 rating decision.  A 
noncompensable rating was assigned by analogy to DC 5296 
(skull loss).  The rating was principally based on the 
findings from a March 1998 VA examination that demonstrated a 
1.5 cm cyst or polyp on the right maxillary sinus.  The left 
maxillary sinus was also partially opacified, shrunken and 
scarred with an old fracture deformity on the lateral wall.  
Also demonstrated was minimal separation of the left frontal 
zygomatic suture line reflecting an old fracture and healed 
fibrous union.  The submentovertex view revealed an "old" 
three millimeter depression of the left zygomatic prominent.  
The diagnoses included status post old fracture of the left 
zygomatic complex with residual minor displacement "probably 
contributing" to maxillary sinusitis.  It was also noted in 
the diagnoses that there was no significant external 
deformity by visualization or palpation.  

At his March 1999 hearing, the veteran testified that the 
service-connected residuals of the left zygomatic complex 
fracture included visual problems.  A VA eye examination was 
scheduled in an attempt to confirm this testimony, and the 
reports from this examination, conducted in April 1999, 
included medical conclusions that a sebaceous cyst below the 
left eyebrow "could possibly be related" to the service 
connected fracture.  It was also opined that the veteran's 
symptoms of epiphora and burning in the left eye could be 
related to this injury.  Thereafter, a June 1999 rating 
decision added epiphora and burning of the left eye to the 
service connected disability associated with the fracture of 
the left zygomatic fracture, and the rating was increased to 
10 percent under DC 6025 (epiphora).  

Although the rating for the zygomatic fracture was increased 
to 10 percent during the pendency of the veteran's appeal, 
there remains for consideration whether a rating in excess of 
10 percent is warranted.  AB v. Brown, 6 Vet. App. 35 (1993). 
Under DC 6025, a 20 percent rating requires bilateral 
epiphora; such disability is not shown or claimed, thus 
precluding increased compensation under DC 6025.  A 20 
percent rating under DC 5296 would require skull loss of both 
the inner and outer tables larger than .716 square inches or 
4.619 square centimeters.  No clinical report of record shows 
such disability.  Finally, there is otherwise no objective 
evidence warranting entitlement to a rating in excess of 10 
percent on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  

IV.  Chronic Low Back Syndrome 

The service medical records reflect continuing treatment for 
what was described as chronic low back pain following the in-
service automobile accident.  The February 1998 VA 
examination resulted in a diagnosis of chronic lumbar 
syndrome with sciatica and degenerative changes.  Upon 
examination of the back at that time, no spasms or tenderness 
in the back were noted, and the range of motion testing 
revealed 75 degrees of flexion and 30 degrees of extension.  
Increased pain was described by the veteran with range of 
motion testing.  Straight leg raising testing was positive on 
the left for back pain.  X-rays of the spine were negative.  
As noted above, reflexes and sensation in the lower 
extremities were intact.  

Based on the evidence above, service connection for chronic 
low back syndrome with sciatica was granted by an April 1998 
rating decision, and a 10 percent rating was assigned under 
DC 5292.  A June 1999 rating continued the 10 percent rating, 
but assigned the rating under DC 5292-5293.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation under DC 5292.  A 20 
percent evaluation requires moderate limitation of motion.  
DC 5292.  Under DC 5293, a 10 percent evaluation is warranted 
upon a showing of mild intervertebral disc syndrome, while a 
20 percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.

Applying the above criteria to the clinical evidence above, 
as this evidence does not indicate that the back disability 
is accompanied by moderate intervertebral disc syndrome with 
recurring attacks, a 20 percent rating cannot be assigned 
under DC 5293.  In addition, the range of motion findings 
listed above are not descriptive of moderate limitation of 
motion, thus precluding a 20 percent rating under DC 5292.  
Also weighed by the Board were the assertions of the veteran 
and testimony presented at the March 1999 that his back 
disability involves pain, particularly in light of the 
provisions of 38 C.F.R. §§ 4.40 38 C.F.R. § 4.45 and the 
holding in DeLuca.  However, there is no objective evidence 
of such weakness, fatigability or "flare-ups" of pain so as 
to warrant a rating in excess of 10 percent under these 
principles.  Finally, there is no evidence suggesting that 
entitlement to increased compensation is warranted on an 
"extraschedular" basis.  

The Board has reviewed the claims for increased ratings above 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
ratings effective from the original grants of service 
connection for these disabilities. The Board on review 
concurs with these ratings.  The logic set forth above, in 
determining that increased ratings are not warranted, is the 
same as used to determine that higher "staged" ratings are 
not warranted for earlier time periods.  Thus, increased 
ratings are not warranted for any portion of the time period 
in question.
 
The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand of the increased 
rating claims on appeal is needed to apply these new 
provisions.  However, given the development accomplished with 
respect to these issues, to include affording the veteran 
multiple VA examinations, the Board concludes that the 
additional delay in the adjudication of these issues which 
would result from a remand would not be justified.  The 
veteran has been provided with sufficient notice as to the 
evidence necessary to support his claims, and there is no 
indication that there is any other evidence to be obtained or 
development to be accomplished which would assist in the 
adjudication of the increased rating claims on appeal.  In 
this regard, the testimony presented at the March 1999 
hearing did not contain any specific references to pertinent 
treatment records that may be available that have not been 
obtained.  


ORDER

Entitlement to a compensable initial rating for residuals of 
a left ankle fracture is denied.  

Entitlement to a compensable initial rating for residuals of 
a right knee injury is denied.   

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left zygomatic fracture is denied.  

Entitlement to an initial rating in excess of 10 percent for 
chronic low back syndrome with sciatica is denied.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal that necessitates a remand of the 
claim for entitlement to service connection for residuals of 
an injury to the right hip and leg. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

While the Board acknowledges the significant development 
which has been accomplished by the RO, in light of its 
determination that the claim for service connection for 
residuals of an injury to the right hip and leg was not well-
grounded, a concept which has been eliminated due to the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 with respect to the 
issue of service connection for residuals 
of an injury to the right hip and leg is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
service connection for residuals of an 
injury to the right hip and leg.  If this 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
addressing this issue.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



